Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 18, 2022

The Court of Appeals hereby passes the following order:

A22A0791. LARRY DEAN v. ROBERT JACKSON.

      In this action for damages, the superior court entered final judgment in favor
of Robert Jackson in the amount of $1,783.57, and Larry Dean filed this direct appeal.
We, however, lack jurisdiction.
      Appeals in actions for damages in which the judgment is $10,000.00 or less
must be by application for discretionary appeal. See OCGA § 5-6-35 (a) (6); Jennings
v. Moss, 235 Ga. App. 357, 357 (509 SE2d 655) (1998). Because Dean did not follow
the proper procedure for obtaining appellate review in this case, we lack jurisdiction,
and this appeal is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         01/18/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.